Order unanimously affirmed without costs. Memo-
randum: The court did not abuse its discretion in ordering defendant to submit to a medical examination, even though plaintiff had previously filed a certificate of readiness. "[U]nusual or unanticipated circumstances developed] subsequent to the filing of [the] note of issue and certificate of readiness” (Uniform Rules for Trial Cts [22 NYCRR] § 202.21 [d]), inasmuch as, after the certificate of readiness was filed, defendant belatedly disclosed that she would be presenting medical testimony indicating that medical problems prevented her from working full time. (Appeal from Order of Supreme Court, Monroe County, Curran, J. — Discovery.) Present — Callahan, J. P., Boomer, Lawton, Davis and Doerr, JJ.